DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9, 11-17, 19, 22 and 30 in the reply filed on 10/27/2022 is acknowledged.
Claim 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-17, 19, 22 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “textured crisp” in claim 1 is a relative term which renders the claim indefinite. The term “textured crisp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the metes and bounds of the term “textured crisp” is unclear to meet the limitation. Claim 2-9, 11-17, 19, 22 and 30 are also rejected since the claims are depended upon rejected claim 1.
Claim 1, the recitation of “…at least one (emphasis) partially defatted oil seed, a gluten-free, high-starch flour, and (emphasis) an antioxidant…” is confusing. It is not clear it the claim has an alternative selection of “…at least one…” of the listed components; or comprising all the listed components. The claim is indefinite.  
The term “high-starch” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim 5, the recitation of “…the antioxidant is selected from ….and….” (lines 2-5) is unclear, because it is not clear if the limitation is a Markush alternative selection or requires all the listed components; hence the claim is indefinite. 
Claim 6 the phrase “…freeze-dried component…” is not clear because the metes and bounds of what is a component of what element is considered freeze-dried are not clearly set forth in the claim.
Regarding claim 9, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 11 and 12 recites concentration of wt% which are not clear. It is not clear as to what the component(s) of the concentration of wt% (dry weight) are based upon as a total; hence the claims are indefinite. 
In claim 13, the amounts of wt% of the components are not clear as to as what are component(s) of wt% are based upon as a total. The claim is indefinite. 
In claim 14, it is not clear if the listed components are limiting the components cited in claim 1; or if the listed components are additional components; hence the claim is indefinite. 
In claim 15, it is not clear if the listed components and amounts are limiting the components cited in claim 1; or if the listed components are additional components. Additionally, the amounts of wt% of the components are not clear as to as what are component(s) of wt% are based upon as a total. The claim is indefinite. 
In claim 17, it is not clear if the listed components and amounts are limiting the components cited in claim 1; or if the listed components are additional components.  Additionally, the amounts of wt% of the components are not clear as to as what are component(s) of wt% are based upon as a total. The claim is indefinite. 
In claim 19, it is not clear if the listed components and amounts are limiting the components cited in claim 1; or if the listed components are additional components.  Additionally, the amounts of wt% of the components are not clear as to as what are component(s) of wt% are based upon as a total. The claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (US2010/0297323 A1). 
Regarding claim 1 and 4, Brooks et al. (Brooks) discloses a food product, includes a cracker (textured crisp) (claim 1, claim 26, [0282], [0283]) comprising potato starch flour (claim 2) (gluten-free, high starch flour). 
Regarding claim 5, Brooks discloses the food product, cracker (textured crisp) comprising antioxidants, tocopherols (claim 13, 14). 
Regarding claim 6, Brooks discloses the food product, cracker (textured crisp) comprising herbs and spices ([0231]). 
Regarding claim 9, Brooks discloses the food product, cracker (textured crisp) comprising vegetables and fruits ([0231]). 

Claim(s) 1-9 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Veracious Vegan (Ref. U, published online 12/03/2013) as evidenced by Purple Sweet Potatoes (Ref V).
Regarding claim 1, 2, 3, 4, 5 and 30, The Veracious Vegan (Ref.U) discloses a Superfood Chip product (textured crisp) created by Rhythm Superfoods. Superfood Chip product (textured crisp) comprising defatted flax (flaxseed) flour (powder form) (Ref. U, page 1); yellow corn flour (gluten-free, high-starch flour); and tocopherols and natural ascorbyl palmitate (derivative of vitamin C); wherein the tocopherols and natural ascorbyl palmitate (derivative of vitamin C) are considered antioxidants. 
Regarding claim 6, The Veracious Vegan (Ref.U) discloses the Superfood Chip product (textured crisp) comprising potato starch; vegetables, dehydrated onions; and flavourings, sugar and jalapeno chili peppers (Ref. U, page 1). 
Regarding claim 7, The Veracious Vegan (Ref.U) discloses the Superfood Chip product (textured crisp) comprising purple sweet potato (Ref. U, page 1), wherein the purple sweet potato contains vitamin A and C as evidenced by Purple Sweet Potatoes (Ref V). 
Regarding claim 8, The Veracious Vegan (Ref.U) discloses the Superfood Chip product (textured crisp) comprising purple sweet potato (Ref. U, page 1), wherein the purple sweet potato contains calcium and iron as evidenced by Purple Sweet Potatoes (Ref V).
Regarding claim 9, The Veracious Vegan (Ref.U) discloses the Superfood Chip product (textured crisp) comprising vegetables, green bell pepper (Ref. U, page 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over The Veracious Vegan (Ref. U, published online 12/03/2013) as evidenced by Purple Sweet Potatoes (Ref V).
Regarding claim 11,  The Veracious Vegan discloses the claimed invention as discussed above in claim 1. The Veracious Vegan discloses the Superfood Chip product (textured crisp) comprising the defatted flax (flaxseed) flour (Ref. U, page 1), but does not disclose the amount as cited. However, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amount of the defatted flax (flaxseed) flour including the cited amounts to provide a desired flavor profile in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan, as a matter of preference.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Regarding claim 12, The Veracious Vegan discloses the claimed invention as discussed above in claim 1. The Veracious Vegan discloses the Superfood Chip product (textured crisp) comprising antioxidants including the tocopherols and natural ascorbyl palmitate (derivative of vitamin C), but does not disclose the amount as cited. However, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amount of the antioxidants including the cited amounts to provide a desired health benefits in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan; absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 13 and 22, The Veracious Vegan discloses the claimed invention as discussed above in claim 1. The Veracious Vegan discloses the Superfood Chip product (textured crisp) comprising pea protein, oat fiber and the defatted flax (flaxseed) flour (Ref. U, page 1); wherein the defatted flax (flaxseed) inherently source of alpha-linolenic acid. The Veracious Vegan does not explicitly disclose amounts of the pea protein, oat fiber and the defatted flax, alpha-linolenic acid as cited. However, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amounts, including the cited amounts to provide known health benefits of protein, fibers and alpha-linolenic acid in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan to provide a desired food product with known health benefits; absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 15, The Veracious Vegan (Ref. U) discloses the Superfood Chip product (textured crisp) created by Rhythm Superfoods. Superfood Chip product (textured crisp) comprising the potato starch,  the defatted flax (flaxseed) flour, and rosemary extract (Ref.U, page 1).  The Veracious Vegan does not explicitly disclose amounts of the potato starch, the defatted flax (flaxseed) flour, and the rosemary extract as cited. However, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amounts, including the cited amounts to provide a desired flavor profile in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan, as a matter of preference. 
Regarding claim 17, The Veracious Vegan (Ref. U) discloses the Superfood Chip product (textured crisp) created by Rhythm Superfoods. Superfood Chip product (textured crisp) comprising the potato starch,  the defatted flax (flaxseed) flour, pea protein, salt and rosemary extract (Ref.U, page 1).  The Veracious Vegan does not explicitly disclose amounts of the potato starch, the defatted flax (flaxseed) flour, the pea protein, the salt and the rosemary extract the as cited. However, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amounts, including the cited amounts to provide a desired flavor profile in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan, as a matter of preference.

Claim(s) 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over The Veracious Vegan (Ref. U, published online 12/03/2013) as evidenced by Purple Sweet Potatoes (Ref V) as applied to claim 1 above, and further in view of Fillmore (US 2014/0106049).
Regarding claim 14, The Veracious Vegan (Ref. U) discloses the Superfood Chip product (textured crisp) created by Rhythm Superfoods.  The Superfood Chip product (textured crisp) comprising the defatted flax (flaxseed) flour and rosemary extract (Ref. U, page 1).  The Superfood Chip product (textured crisp) does not contain rice flour. However, Fillmore discloses a snack chip (textured crisp) comprising a combination of flour including rice, corn and flax (flaxseeds) (‘049, [0039]; [0040]). It would have been obvious to one of ordinary skill in the art to be motivated to use Fillmore’s successful combination of flour including the rice flour with Superfood Chip’s product as disclosed by The Veracious Vegan to provide a desired nutritious profile in a chip snack, absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 16, The Veracious Vegan (Ref. U) discloses the Superfood Chip product (textured crisp) created by Rhythm Superfoods as discussed in claim 1. The Superfood Chip product (textured crisp) created by Rhythm Superfoods does not disclose coated with honey. However, Fillmore discloses a snack chip (textured crisp) comprising a combination of flour including corn and flax (flaxseeds), hemp and oat (‘049, [0039]; [0040]). Fillmore discloses food flavorings including sugar and molasses added to the chips (’049, [0048]) after cooking application; hence the food flavorings including sugar and molasses is expected to be a coating on the chips.  It would have been obvious to one of ordinary skill in the art to be motivated to use Fillmore’s food flavoring as to coat in Superfood Chip’s product as disclosed by The Veracious Vegan to provide a desired flavor profile in a chip snack, absent a clear and convincing argument or evidence to the contrary.  It would have been obvious to one of ordinary skill in the art to use known flavoring of sugar such as honey in modified Superfood Chip’s product as disclosed by The Veracious Vegan to provide a desired flavor profile in a chip snack. 
Regarding claim 19, The Veracious Vegan (Ref. U) discloses the Superfood Chip product (textured crisp) created by Rhythm Superfoods.  The Superfood Chip product (textured crisp) comprising starch, the defatted flax (flaxseed) flour, rosemary extract and salt (Ref. U, page 1).  The Superfood Chip product (textured crisp) does not contain rice flour. However, Fillmore discloses a snack chip (textured crisp) comprising a combination of flour including corn and flax (flaxseeds), hemp and oat (‘049, [0039]; [0040]). It would have been obvious to one of ordinary skill in the art to be motivated to use Fillmore’s successful combination of flour including the hemp and oat with Superfood Chip’s product as disclosed by The Veracious Vegan to provide a desired nutritious profile in a chip snack, absent a clear and convincing argument or evidence to the contrary. Additionally, it would have been obvious to one ordinary skill in the art to be motivated to adjust the amounts, including the cited amounts to provide a desired flavor profile in the Superfood Chip product (textured crisp) as disclosed by The Veracious Vegan, as a matter of preference.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792